Exhibit99.1 FOR IMMEDIATE RELEASE Balchem Corporation Announces First Quarter 2010 Results New Hampton, NY, May 4, 2010 – Balchem Corporation (NASDAQ: BCPC) reported as follows (unaudited) for the period ended March 31, 2010. ($000 Omitted Except for Net Earnings per Share) For the Three Months Ended March 31, 2010 2009 Net sales $ 59,903 $ 52,986 Gross profit 17,414 16,298 Operating expenses 6,920 6,988 Earnings from operations 10,494 9,310 Other income (expense) 167 (144 ) Earnings before income tax expense 10,661 9,166 Income tax expense 3,632 3,068 Net earnings $ 7,029 $ 6,098 Basic net earnings per common share $ 0.25 $ 0.23 Diluted net earnings per common share $ 0.24 $ 0.21 Shares used in the calculation of diluted net earnings per common share 29,344 28,544 Record Quarterly Earnings and Sales For the quarter ended March 31, 2010, the company achieved record net earnings of $7.0 million as compared to $6.1 for the prior year comparable period, an increase of $0.9 million, or 15.3%. The $7.0 million generated diluted net earnings per common share of $0.24, versus $0.21 for the prior year comparable period, an increase of 14.3%.
